DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-2, 4 and 6 are objected to because of the following informalities:  
Re. Cl. 1, Line 4, the limitation “the same vertical plane” should be amended to read “a same vertical plane” since there is no prior mentioning of a vertical plane.
Re. Cl. 1, Line 4, the limitation “the side walls” should be amended to read “side walls” since side walls are not previously mentioned.
Re. Cl. 1, Line 5, the limitation “the last and next to last transverse metal wires” should be amended to read “a last and a next to last transverse metal wires since the order of the transverse metal wires was not previously mentioned.
Re. Cl. , Line 8, the limitation “the upper straight section” should be amended to read “an upper straight section” since there is no prior reference to an upper straight section.
Re. Cl. 2, Line 2, the limitation “the longitudinal axis” should read “a longitudinal axis” since a longitudinal axis is not previously mentioned.
Re. Cl. 4, Line 1, the term “it” should be replaced with the actual structure being referred to since the claims include various different 
Re. Cl. 4, the limitation “the horizontal plane of the lower wall of the tray section” should read “a horizontal plane of a lower wall of the tray section” since a horizontal plane and lower wall are not previously mentioned.
Re. Cl. 6, Line 1, the term “it” should be replaced with the actual structure being referred to since the claims include various different structures and the term “it” could refer to any of them.  It is suggested that the Applicant amend the limitation to read “the cable tray section.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, and 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the projection" in Line 11.  There is insufficient antecedent basis for this limitation in the claim.
Re. Cl. 6, the limitation “comprises two additional anchoring elements” renders the claim indefinite since it is unclear if the Applicant is intending to further modify the “at least one additional anchoring element” in claim 4 or establish that there are two more outside of the at least one anchoring element since the limitations are not positively linked. It is the Examiner’s position that claim 6 intends to limit claim 4 and link the additional anchoring elements and will be interpreted accordingly for the purpose of rejection.  It is suggested that the Applicant amend claim 6 to read that “the at least one additional anchoring element comprises two additional anchoring elements” to overcome this issue.
Re. Cl. 8, the limitation “the metal wire is bent into a closed rectangular configuration at its distal end” renders the claim indefinite in the Examiner’s position.  As claim 8 is currently written, it depends from claim 1 which already establishes that the metal wire is bent into a closed rectangular configuration at its distal end (see Lines 17-18).  Therefore, the manner in which the claim is currently written (based on its dependency from claim 1), claim 8 fails to further limit claim 1.  The Examiner recognizes that the Applicant appears to be referring to the metal wire in claim 7 and therefore the limitation will be interpreted accordingly.  It is suggested that the Applicant amend claim 8 to depend from claim 7 and further specify the metal wire is of the additional anchoring element/elements to correct this issue.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Niedax EP 2816687 (hereinafter Niedax).
Re. Cl. 1, Niedax discloses: Cable tray section (1, Fig. 1) comprising longitudinal metal wires (3 and 3a, Fig. 1); U-shaped transverse metal wires (4, Fig. 1) attached to the longitudinal metal wires (see Fig. 1); at least one anchoring element (7, Fig. 1) installed between the longitudinal metal wires (see Fig. 1), on the same vertical plane as the side walls of the tray section (see Fig. 1); where said anchoring element is attached to the last and next to last transverse metal wires and comprises a single metal wire close to the next to last transverse metal wire (see Fig. 1, the member 7 is a single wire attached to the last and next to last 4); and a pair of straight sections parallel to one another (11 and 12, Fig. 1); wherein the upper straight section of the anchoring element projects outwardly with respect to the last transverse metal wire of the tray section (see Fig. 1, in particular the zoomed in encircled portion shown), characterized in that: - the projection outwardly of the upper straight section forms an S- shaped section (13, 15, 16 and 17 Fig. 1) perpendicular to the straight sections (see Fig. 1, portions 13 and 16 extend perpendicular to 11/12), such that there is established a free space between the last transverse metal wire and said S-shaped section (see 14, Fig. 1); wherein said space has a dimension corresponding to the thickness of a transverse metal wire of the tray section (Page 5 Line 15-16 of Applicant’s provided translation).
Re. Cl. 2, Niedax discloses: in that the S-shaped sections of the side walls of the tray section are opposite one another, arranged symmetrically with respect to the longitudinal axis of the tray section (Fig. 1, on opposite sidewalls 6, Fig. 1 arranged symmetrically relative to an axis extending horizontally thought the center of bottom 5).
Re. Cl. 4, Niedax discloses: it additionally comprises at least one additional anchoring element (8, Fig. 1), located on the horizontal plane of the lower wall of the tray section, and attached to the last and next to last transverse metal wires (see Fig. 1).
Re. Cl. 6, Niedax discloses: it comprises two additional anchoring elements (see 8s, Fig. 1), installed equidistantly with respect to the longitudinal axis of symmetry of the tray section (see Fig. 1).
Re. Cl. 7, Niedax discloses: the additional anchoring element/elements is/are structurally similar to the anchoring elements of the side walls of the tray section (see Fig. 1), said additional anchoring element comprising a single metal wire close to the next to last transverse metal wire (see Fig. 1, 4b and 4), and a pair of straight sections parallel to one another (10s, Fig. 1); - where one of the straight sections of the additional anchoring element projects with respect to the last transverse metal wire of the tray section (see Fig. 1, forming 18 and 19), forming an S-shaped section perpendicular to the straight sections (see 18 and 19, portion 18 extend perpendicularly upward from 10 as shown), such that there is established a free space located between the last transverse metal wire and said S-shaped section (see 14, Fig. 1); and where said space has a dimension corresponding to the thickness of a transverse metal wire of the tray section (Page 5 Lines 15-16 of translation provided by the Applicant).
Re. Cls. 1, 5 and 8, Niedax discloses that the distal end of the anchoring element is open (see Fig. 1) and therefore does not disclose and wherein the metal wire of the anchoring element is bent into a closed rectangular configuration at its distal end, said distal end being understood as the end of the anchoring element closest to the next to last transverse metal wire (Cl. 1), the additional anchoring element is installed on the longitudinal axis of symmetry of the tray section (Cl. 5) or that the metal wire is bent into a closed rectangular configuration at its distal end (Cl. 8). Sinkoff discloses a cable tray segments (10, Fig. 2) which includes anchoring elements (20, Fig. 4-5) that are secured to the cable tray to enable the cable tray to be joined to other cable tray segments; wherein the anchoring elements have a closed distal end and an open distal end in various embodiments (see Fig. 4-5). Re. Cl. 1 and 8, Sinkoff discloses the anchoring (see Fig. 4-5) wherein the metal wire is bent into a closed configuration at its distal end (see Fig. 2 and 5, right end in Fig. 5 or end which is located attached to 14 Fig. 2), said distal end being understood as the end of the anchoring element closest to the next to last transverse metal wire (see Fig. 2) and further discloses the metal wire is bent into a closed rectangular configuration at its distal end (see Fig. 5).  Re. Cl. 5, Sinkoff further discloses that the anchoring elements can be installed in various numbers and various positions other than those shown (Col. 4, Lines 54-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anchoring elements of Niedax to have closed distal ends as disclosed by Sinkoff since Sinkoff states that both embodiments, the open shape and the closed shape provide both ease in connecting adjacent tray sections and security in the connection (Col. 5, Lines 11-14). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the two additional anchoring elements of Niedax to be one additional anchoring element located on the longitudinal axis of symmetry of the tray section as disclosed by Sinkoff since Sinkoff states that such a modification can be suitable for particular applications (Col. 4, Lines 54-58).
Re. Cl. 1, and the limitation “closed rectangular configuration,” the configuration of Sinkoff appears to be an ellipse and not a rectangle.  However, Sinkoff discloses that other embodiments are within the scope of this invention and will occur to those of skill in the art (Col. 5, Lines 14-15), therefore signifying that the shape or configuration is a result effective variable. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ellipse to be rectangular since it has been held that the claimed shape or configuration was a matter of choice absent persuasive evidence that the shape or configuration was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) Please note that in the instant application, Applicant has not disclosed any criticality for the claimed limitations. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nickel US 6239364 and Valdes Colina US 2014/01513 disclose other known cable tray sections which have anchoring elements that secure to other cable tray sections and are particularly pertinent to Applicant’s invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171.  The examiner can normally be reached on Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632